GARTH, Circuit Judge,
concurring:
I.
Although I reach the same result in this case as my colleagues, I disagree totally with the “no statute of limitations” analysis they have adopted. It is because of the importance of this issue to the bench and to the bar, i.e., what statute of limitations is to be employed in cases brought under the Labor-Management Reporting and Disclosure Act (“LMRDA”), 29 U.S.C. § 401 et seq., that I have been compelled to write separately.
A.
There is no logical support in Supreme Court or Third Circuit decisions for the position the majority has adopted. Worse, the majority opinion ignores our own intra-circuit jurisprudence by failing to recognize the effect of Grasty v. Amalgamated Clothing & Textile Workers Union, 828 F.2d 123 (1987), cert. denied, 484 U.S. 1042, 108 S.Ct. 773, 98 L.Ed.2d 860 (1988), a valid circuit precedent that has great relevance here and is established and continuing authority for a state-related statute of limitations.
Thus, I agree with my colleagues that the Secretary of Labor’s suit on behalf of Ms. Colmenares is, under the given facts, not time barred: it falls within New Jersey’s two-year statute of limitations for personal injury. N.J.S.A. 2A:14-2.1 Alternatively, the alleged breach involved here may be construed as contractual, in which case New Jersey’s six-year statute of limi*617tations for contract claims applies.2
B.
In either event, however, I find no support here for a holding of no statute of limitations. The Secretary’s evocations of the lofty goals and flowery language of the LMRDA (maj. op. 612-613), do not themselves a “public purpose” make. The majority opinion concedes that G.P. Reed v. United Transportation Union, 488 U.S. 319, 109 S.Ct. 621, 102 L.Ed.2d 665 (1989) (requiring the application of a state statute of limitations) and the instant case both fall under Title I of the LMRDA and both involve the right of free speech in union matters — a right protected by the First Amendment. But it nevertheless seeks to distinguish Reed from this case on the grounds that the present case is a “public purpose” case as to which no statute of limitations attaches.
The majority does not explain why a difference in result should obtain between these two cases, other than by stating, ipse dixit, that, “unlike Reed, the present action was brought by the Secretary of Labor on behalf of the union member, rather than by the union member herself” (maj. op. 614). The majority attempts to support this con-clusory statement by claiming that the instant case is a “public purpose” case (if this is so, why isn’t Reed a “public purpose” case?) to which no statute of limitations attaches.
I suggest that the majority opinion has erred in straining to transform the present dispute between two private parties — Ms. Colmenares and Local 427 — into a “public purpose” exercise of sovereignty, such as may be raised without regard to any statute of limitations. See U.S. v. Beebe, 127 U.S. 338, 346-47, 8 S.Ct. 1083, 1087-88, 32 L.Ed. 121 (1888). There is no similarity between Ms. Colmenares’s action and a case like Occidental Life Insurance Co. of Calif. v. EEOC, 432 U.S. 355, 97 S.Ct. 2447, 53 L.Ed.2d 402 (1977) (see maj. op. 613, 614-15; and my discussion infra 12 et seq.) where the procedural requirements and investigation and conciliation mandates of the government agency involved are such that a statute of limitations would make its litigation work virtually impossible.
Sections 104 and 210 of the Act, 29 U.S. C.A. §§ 414, 440 (1985) clearly permit the Secretary of Labor to bring an action on behalf of a private litigant seeking to obtain copies of certain contracts signed by his or her union.3 Nevertheless, both the Supreme Court in Reed, 488 U.S. 319, 109 S.Ct. 621, at 625-28, 102 L.Ed.2d 665 (1989) and we ourselves in Grasty, 828 F.2d at 131— 33, have recently reconfirmed the requirement, that where no specifically defined federal interest of the sovereign is involved— and there is none here — we must look to the applicable state statute of limitations. In doing so, we do no more than follow the dictates of established Supreme Court precedent.
C.
In U.S. v. Beebe, supra the Attorney General, on behalf of the United States, sought to set aside certain property patents that had been issued in favor of Beebe. Among the defenses raised against the United States was the defense of a statute of limitations. In affirming the dismissal of the action, the Court, in language that is exceedingly relevant here, stated:
*618... an inspection of the record shows that the Government, though in name the complainant, is not the real contestant party to the title or the property in ... controversy. It has no interest in the suit, and has nothing to gain from the relief prayed for, and nothing to lose if the relief is denied. The bill itself was filed in the name of the United States, and signed by the Attorney General on the petition of private individuals, and the right asserted is a private right, which might have been asserted without the intervention of the United States at all.
s¡< s}: H: sjs ¡j¡ jjs
We are of the opinion that when the Government is a mere formal complainant in a suit, not for the purpose of asserting any public right or protecting any public interest, title, or property, but merely to form a conduit through which one private person can conduct litigation against another private person, a court ... will not be restrained from administering the equities existing between the real parties by any exemption of the Government designed for the protection of the rights of the United States alone. The mere use of its name in a suit for the benefit of a private suitor cannot extend its immunity ... to said private suitor ... nor stop the court from examining into and deciding the case according to the principles governing courts ... in like cases between private litigants.
Beebe, 127 U.S., at 346-47, 8 S.Ct. at 1087-88.
In the instant case, following Beebe’s, instruction, the majority’s flight into “public purposes/rights/interests” pieties, (maj. op. e.g., at 610, 612-613) is unjustified and flawed. The proper inquiry must lead us to apply, at the least, New Jersey’s two-year statute of limitations for personal injury or, at the most, New Jersey’s six-year statute of limitations for contractual actions. In either event, the district court’s decision cannot be sustained because the action is not time barred. To that extent, and to that extent only, I concur in the majority’s judgment.
II.
Conflicts over internal union governance and procedures and disputes between union members and their unions were once considered part and parcel of labor law as a whole. Accordingly, the short six month statute of limitations prescribed by DelCostello, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983), was considered especially apt in view of the strong national policy in favor of the rapid resolution of troublesome and potentially disruptive labor conflicts. Speedy resolution served the public purpose. Indeed, the very importance to the public’s purposes and needs of labor peace provided a reasonable and necessary justification for an especially short statute of limitations, as contrasted with an endless, no statute of limitations. However, where the matters at issue do not trench upon the collective bargaining relationship between the employer and the union (and hence its member employees) the Supreme Court has now instructed us, that even in an indisputable public interest case (as “public interest” has now been defined by the majority) that the § 10(b) six-month statute of limitations is inapplicable. Reed, supra.
No one doubts that the LMRDA was intended to serve a “public purpose.” However, in terms of the LMRDA statute of limitations, the appropriate question to be asked is not “is a ‘public interest’ or ‘public purpose’ involved?” but, rather, “is the collective bargaining relationship between the employer and the union involved?” Reed; Grasty; supra.
The majority opinion attempts to equate “public interest” and “public rights” with the relationship between a union and its members (maj. op. 612) by defining the public purpose/interest of union self-government and union internal democracy by assuming that the Bill of Rights has been incorporated into each union charter. But in enacting the LMRDA, Congress was not “simply moving to enforce the First Amendment ... [one of the Rights] ... [it wanted] to ensure that the unions were truly and effectively the representatives of *619their members for the purpose of collective bargaining.” Reed, 109 S.Ct., at 631 (White, J., dissenting). In this sense, the LMRDA’s “public interests” did not enshrine the Secretary of Labor as a privileged plaintiff when he or she stepped into the shoes of an individual union member plaintiff.
Rather, as Justice Marshall has astutely observed in regard to union self-governance, “[u]nion rules, by contrast [to the Bill of Rights], are valid under § 101a(2)4 so long as they are reasonable; they need not pass the stringent tests applied in the First Amendment context.” United Steelworkers of America v. Sadlowski, 457 U.S. 102, 111, 102 S.Ct. 2339, 2345, 72 L.Ed.2d 707 (1982) (interpreting legislative history and textual meaning of LMRDA). Instead, key organizational and membership rights are, “for the most part, collective rights, rights to act in concert with one’s fellow employees; they are protected not for their own sake but as an instrument of the national labor policy of minimizing industrial strife ‘by encouraging the practice and procedure of collective bargaining.’ ” Emporium Capwell Co. v. Western Addition Community Org., 420 U.S. 50, 62, 95 S.Ct. 977, 984-85, 43 L.Ed.2d 12 (1975) (quoting 29 U.S.C. § 151 (1982)).5
Thus, after Reed, we may no longer apply the six-month unfair labor practice statute of limitations of § 10(b) to non-collective bargaining issues being litigated between a union and one of its disaffected members. In considering what other statute of limitations, if any, to invoke, however, we must characterize the nature of the relationship which the plaintiff alleges has been violated. Only then can we adequately determine whether Ms. Colmenares (or the Secretary) claims personal injury at the hands of the union, breach of a contractual relationship, a civil rights violation, or the like.
In order to settle upon the most appropriate statute of limitations, the most suitable analogy is to be found in those Supreme Court cases that have steadfastly applied state personal injury statutes of limitation whenever a statutory violation of 42 U.S.C. §§ 1981, 1983, or 1985 has occurred. Owens v. Okure, 488 U.S. 235, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989) (general personal injury statute of limitations governs § 1983 claims); Goodman v. Lukens Steel, 482 U.S. 656, 107 S.Ct. 2617, 96 L.Ed.2d 572 (1987) (personal injury statute of limitations governs § 1981 claims); Wilson v. Garcia, 471 U.S. 261, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985); Pratt v. Thornburgh, 807 F.2d 355 (3d Cir.1986), cert. denied, 484 U.S. 839, 108 S.Ct. 125, 98 L.Ed.2d 83 (1987) (personal injury statute of limitations governs § 1985 claims).
But even if I am in error in selecting the personal injury statute — and I do not think I am — the alternative is not “no statute of limitations” as espoused by the majority, but rather New Jersey’s residual contract statute of limitation of six years.6 Because the union/union member relationship is essentially a contract, a union may, for example, seek to enforce its rules against members 7 and may assume that contractual mutual reliance operates between a union *620and its members.8 In the instant case, it could be argued that Ms. Colmenares’s right to copies of her union’s various contract agreements with other companies may be inferred from her contractual rights as a member of her union. But see note 3, supra.
What is not possible, however, is for this court suddenly to introduce a “public right” or “public interest” or “public purpose” into a union/union member contract relationship — just by virtue of a suit being brought in the name of the Secretary of Labor. As another Circuit, following U.S. v. Beebe, supra, has noted,
An action which, although brought in the name of the United States, involves no public rights or interests may be subject to a state statute of limitations. In such a case the federal government functions as a mere conduit for the enforcement of private rights which could have been enforced by the private parties themselves.
Marshall v. Intermountain Electric Co., Inc., 614 F.2d 260, 262 n. 3 (10th Cir.1980) (citations omitted). The majority’s analysis that, where a statute is silent, no statute of limitations bars an action brought by the government, must necessarily lead to individual plaintiffs foregoing individual claims in favor of claims asserted by authorized government officials. But neither Beebe nor Reed suggests such an improbable and anomalous result (maj. op. 610).
Because no legitimate or rational “public purpose” has been, or can be, identified with the assertion of Colmenares’s private right, it is immaterial for statute of limitations purposes whether the action was filed by Ms. Colmenares in her own right, or by the Secretary, to vindicate Ms. Colme-nares’s right. Rather, because the claim at issue here derives from a violation of a statute that calls for application of the state statute of limitations for personal injury — here, two years — the right to maintain an action on Ms. Colmenares’s behalf was not time barred when the complaint was filed fifteen months after the cause of action accrued. A fortiori the same result follows if the claim and the § 104 right in question are understood as contractual and that applicable statute of limitations is applied — in this case, six years.
III.
The majority opinion rushes to analogize between EEOC/Title VII suits by the government, such as was at issue in Occidental (maj. op. 613-614), and the Secretary of Labor’s suit here. The analogy, however, is inappropriate. I noted above that the procedural requirements and investigation and conciliation mandates of the EEOC are such that a statute of limitations would make its litigation work virtually impossible. As the Occidental Court observed,
the EEOC does not function simply as a vehicle for conducting litigation on behalf of private parties; it is a federal administrative agency charged with the responsibility of investigating claims of employment discrimination and settling disputes, if possible, in an informal non-coercive fashion. Unlike the typical litigant against whom a statute of limitations might appropriately run, the EEOC is required by law to refrain from commencing a civil action until it has discharged its administrative duties.
Occidental, 432 U.S., at 368, 97 S.Ct. at 2455.
There is nothing in the Secretary of Labor’s mandate in §§ 104 or 210 of the LMRDA, which authorizes the Secretary to sue on behalf of trade union members, that even remotely resembles the “public purpose” mandate to which the EEOC must respond.
The Occidental court further noted that “[sjtate limitations periods will not be borrowed if their application would be inconsistent with the underlying policies of the federal statute.” Id., at 367, 97 S.Ct. at 2455 (citations omitted). But whereas Congress intended that the EEOC “have an opportunity to settle disputes through con*621ference, conciliation, and persuasion before the aggrieved party was permitted to file a lawsuit” Id., at 368, 97 S.Ct. at 2455 (citing Alexander v. Gardner-Denver Co., 415 U.S. 36, 44, 94 S.Ct. 1011, 1017-18, 39 L.Ed.2d 147 (1974)), the LMRDA is bereft of any comparable function for the Secretary of Labor.9 Hence, absent any such comparable requirements, we have been instructed to follow the general rule and borrow the state limitations period. See, U.S. v. Beebe, supra and G.P. Reed v. United Transportation Union, supra.
Obviously, as I have noted above, there is a public interest in encouraging honest and democratic unions. If there were no such interest, Congress would not have legislated in this area, and, at the very least, the government, through the offices of the Secretary, would never involve itself on behalf of aggrieved plaintiffs. In order to reach its “no statute of limitations” conclusion however, I suggest that the majority has misapplied the definition of “public purpose” to an action such as this one, which merely seeks to settle a dispute having “little or no relation to the day to day relationship between [Local 427] and its members, on one hand, and [Colmenares] on the other.” Grasty v. Amalgamated Clothing & Textile Workers Union, 828 F.2d at 133 (holding that the 4-year Pennsylvania statute for breach of contract rather than the 6-month DelCostello statute of limitation was applicable to a claim seeking refund for a double dues deduction and failure to rebate dues to a union Local).
Even Occidental, 432 U.S. at 367, 97 S.Ct. at 2455, involving the EEOC, and relied on so heavily by the majority here, referred to “public purpose” cases which were subject to state time limitations and which were upheld by the Court. Among these were: Runyon v. McCrary, 427 U.S. 160, 179-82, 96 S.Ct. 2586, 2598-2600, 49 L.Ed.2d 415 (1976) (Civil Rights Act of 1866, § 1981); Auto Workers v. Hoosier Cardinal Corp., 383 U.S. 696, 704-07, 86 S.Ct. 1107, 1112-14, 16 L.Ed.2d 192 (1966) (§ 301 of the Labor Management Relations Act properly governed by state statute of limitations for breach of contract where part of claim involved contracts not in writing); O'Sullivan v. Felix, 233 U.S. 318, 324, 34 S.Ct. 596, 598-99, 58 L.Ed. 980 (1914) (Civil Rights Act of 1871, § 1983); Chattanooga Foundry & Pipe Works v. Atlanta, 203 U.S. 390, 27 S.Ct. 65, 51 L.Ed. 241 (1906) (portions of Sherman Antitrust Act for which no statute of limitations specified); Campbell v. Haverhill, 155 U.S. 610, 15 S.Ct. 217, 39 L.Ed. 280 (1895) (Patent Act).
Moreover, if the presence of a generalized “public purpose” — such as was found in the aforementioned cases — is insufficient to overcome an otherwise applicable state statute of limitations, then surely neither is the naming of the Secretary as plaintiff. That without more, plainly “cannot be the test, for it would exalt form (who brings the suit) over substance (whom the suit directly benefits)” Occidental, 432 U.S., at 383, 97 S.Ct. at 2463 (Rehnquist, J., dissenting).
IV.
Finally, though by no means of less importance, it ill behooves the majority to ignore our Third Circuit precedent. In Grasty v. Amalgamated Clothing & Textile Workers Union, 828 F.2d 123 (1987), cert. denied 484 U.S. 1042, 108 S.Ct. 773, 98 L.Ed.2d 860 (1988) issues of the same genre as the issues presented here, required that we employ the relevant state statute of limitation. In Grasty, among other claims, the complainants sought reimbursement of double dues deductions and sought a rebate to the shop association of part of the dues collected from them.
Because the “double dues” deductions and rebate issues bore no “family resem*622blance” to unfair labor practice charges under the NLRA, and bore no family resemblance to claims of a breach of the duty of fair representation, the need for speedy resolution of those issues was not present. Accordingly, we held that the appropriate statute of limitations was Pennsylvania’s four year statute of limitations for breach of contract. Id., at 132-33. We did so, because it was non-collective bargaining issues that were at stake. Indeed, this holding has been effectively confirmed by Reed, which required a state statute of limitations be applied to a § 101(a)(2) (29 USC § 411(a)(2)) freedom of speech violation.
Here, as in Grasty, Colmenares’s request for copies of the union contracts bears no “family resemblance” to collective bargaining issues. A refusal by the union to furnish copies of contracts with other employers bears no more resemblance to an unfair labor practice or a breach of the duty of fair representation than did the issue in Grasty of double deductions and rebates. Moreover, despite the strained arguments of the majority that the issue here has a “public purpose” or “public interest,” I can perceive no difference between the nature of the issues in Grasty and the issue here.10 Implicit in neither is a public interest or purpose of the Occidental variety and no public interest or purpose differentiating the Secretary from a private plaintiff has been demonstrated. Grasty should therefore provide the precedent for our holding and opinion today.
Unfortunately, Grasty has been misread by the majority and, hence, has not been accorded the precedential value inhering in its decision. Grasty presented a series of breaches of the duty of fair representation, such as claims that the union fraudulently engineered a strike vote; failed to pursue the grievances of terminated workers; failed to protest increases in medical deductions; and failed to conduct elections. The plaintiffs in Grasty, however, repudiated their own complaint’s allegations of breach of the duty of fair representation and argued instead that the national union's actions violated the union constitution. Judge Sloviter, writing for the court, held that because the charged acts resembled collective bargaining issues subject to Del-Costello’s six-month statute of limitations, Grasty was subject to a six-month statute of limitations, even though the claims arose from a breach of the union’s constitution. Grasty, 828 F.2d at 132.
Grasty also held that a refusal by the union to provide the plaintiffs with copies of its collective bargaining agreement and copies of its constitution was subject to the DelCostello six-month bar. This latter holding, following Local 1397, United Steelworkers of America v. United Steelworkers of America, 748 F.2d 180, 183 (3d Cir.1984), was the only holding of Grasty disavowed by Reed, 109 S.Ct. at 625 note 3, which requires the application of a state statute of limitations to a LMRDA free speech claim under § 101(a)(2).
Thus, the implied reversal of Grasty by Reed (maj. op. 615, note 14) did not overturn Grasty’s holding with respect to double deductions and rebates. 828 F.2d at 132-34. That analysis applied the state statute of limitations and did not rely on Local 1397. If anything, Reed would indicate that all LMRDA Title I disputes other than those involving collective bargaining issues (and thus including Colmenares’s dispute in question here) must have state statutes of limitations applied.
In sum, the majority opinion has misread and ignored Grasty and has also misconstrued the thrust and applicability of Occidental. It does both on the grounds that there is implicated here a “public purpose” so substantial that, in vindicating it, the Secretary of Labor should be bound by no statute of limitations. Although I agree there is a “ ‘public interest’ in preserving democracy within labor unions,” (maj. op., *623at 616), that issue is not presented in the record before us. Moreover, even if it were, I fail to see how it matches the “ ‘public interest’ in curtailing racial discrimination” in an EEOC context. Id.
The fact that an agent of government, the Secretary of Labor, rather than Ms. Colmenares herself has brought suit here simply makes no difference in assessing the timeliness of the action. The majority opinion tells us, “Nullum tempus occurit regí” — time does not run against the king (maj. op. 610). The proper response was provided quite some time ago: “But this case is not brought by the sovereign to protect some right attaching to sovereignty, and therefore cannot claim the benefit of the above rule.” Chicago & N.W. Ry. Co. v. Ziebarth, 245 F. 334, 337 (8th Cir.1917). See also, U.S. v. Beebe, 127 U.S. at 346, 8 S.Ct. at 1087-88 (“the rule that the statute of limitations does not run against the State, has no application to a case ... when the State, though a nominal party on the record, has no real interest in the litigation, but its name is used as a means of enforcing the rights of a third party who alone will enjoy the benefits of a recovery”).
V.
In my opinion, the correct statute of limitations to apply is New Jersey’s two-year personal injury statute of limitations or, at the very most, its six-year contract statute of limitations. In all events, however, a state statute of limitations as Reed instructs, must be prescribed. Because the majority has failed to follow Reed and our own precedent in Grasty, I cannot join its analysis, even though I concur with its holding that the Secretary’s action here is not time barred.

. N.J.S.A. 2A:14-2 reads: "Every action at law for an injury to the person caused by the wrongful act, neglect or default of any person within this state shall be commenced within 2 years next after the cause of any such action shall have accrued.”


. N.J.S.A. 2A:14-1 reads: "Every action at law for ... recovery upon a contractual claim or liability, express or implied ... shall be commenced within 6 years next after the cause of any such action shall have accrued."


. § 414 states that:
It shall be the duty of [an appropriate] principal officer of each labor organization ... to forward a copy of each collective bargaining agreement made by such labor organization with any employer to any employee who requests such a copy and whose rights as such employee are directly affected by such agreement ....
Thus, despite authority to the effect that Ms. Colmenares may have no entitlement to copies of agreements made by her union with other employers, see, e.g., Broomer v. Schultz, 239 F.Supp. 699, 705 (ED Pa.1965), aff’d, 356 F.2d 984 (3rd Cir.1966), that issue is, at the very least, open to question.


. Section 101(a)(2) addresses "Freedom of Speech and Assembly” within unions and ends with the proviso,
That nothing herein shall be construed to impair the right of a labor organization to adopt and enforce reasonable rules as to the responsibility of every member toward the organization as an institution and to his refraining from conduct that would interfere with its performance of its legal or contractual obligations.


. In such a system the interests of union members cannot always rise to Bill of Rights levels. As the Court has observed in a related context, "The complete satisfaction of all who are represented is hardly to be expected. A wide range of reasonableness must be allowed a statutory bargaining representative in serving the unit it represents....” NLRB v. Allis-Chalmers Manufacturing Co., 388 U.S. 175, 181, 87 S.Ct. 2001, 2007, 18 L.Ed.2d 1123 (1967).


. See, footnotes 1, 2 supra.


. Thus, a union may go to court against a member "to enforce a properly adopted rule which reflects a legitimate union interest, impairs no policy Congress had imbedded in the labor laws, and is reasonably enforced against union members who are free to leave the union and escape the rule.” Scofield v. NLRB, 394 U.S. 423, 430, 89 S.Ct. 1154, 1158, 22 L.Ed.2d 385 (1969).


. See, e.g., NLRB v. Granite State Joint Board, 446 F.2d 369, 372 (1st Cir.1971) (citing the "mutual subscriptions” reasoning in 1A Corbin on Contracts § 198, at 210 (1963)), rev’d on other grounds, 409 U.S. 213, 93 S.Ct. 385, 34 L.Ed.2d 422 (1972).


. The applicable section of the LMRDA, § 210, 29 U.S.C. § 440 reads in its entirety as follows:
Whenever it shall appear that any person has violated or is about to violate any of the provisions of this subchapter, the Secretary may bring a civil action for such relief (including injunctions) as may be appropriate. Any such action may be brought in the district court of the United States where the violation occurred or, at the option of the parties, in the United States District Court for the District of Columbia.


. I find it significant that the majority has, at no point in its opinion, called attention to any labor case where non-collective bargaining issues have been deemed to constitute a "public interest” or "public purpose” sufficient to warrant the application of its "no statute of limitations” principle. Indeed, Reed, which involves a freedom of speech issue in a labor context, itself employs a state statute of limitations.